DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending with claims 1-15 under examination. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-21 directed to Group II, non-elected without traverse.  Accordingly, claims 16-21 have been cancelled.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim now recites “. . . and plugging a portion of the internal fluid passageway in proximity to the proximal end of the catheter tube with a second mold core shut off pin.” 
Claim 9 now recites “the septum defining a beveled distal end configured to reduce a pocket within the internal fluid passageway to inhibit stagnation of fluid flowing therethrough.” 
The difference in scope in claims 1 and 9 is that both claims require an injection molding step of the septum, while claim 1 requires a (pre) molding step and claim 9 requires an overmolding step – the intermediate structure arrived at is nearly the same whether the tube is placed into a pre-molded hub as in claim 1; or if the hub is overmolded onto the tube as in claim 9, but the claimed subject matter is distinct in this way between claims 1 and 9. 
Lessard (US 2005/0059958) provides for the overmolding step as in claim 9 and the basis for the molding step of claim 1 as it is conventional in the art, but does not define the septum or the shape of the septum or provide a reasonable basis for having provided a septum. Additionally, Zihlmann (US Patent No. 7,799,400) was also discovered to be pertinent as it injection molds a septum (8) onto a plastic structure having similar structural limitations as in claim 1 (Zihlmann, Figs. 3-4) with respect to the beveled shape of the septum; but Zihlmann does not describe the overmolding step as required in claim 9, or the molding step for a catheter hub/second core pin as required in the injection molding step of claim 1. 
There also does not appear to be a basis for combining Zihlmann with one of the above references to have added a second molded structure upon the existing structure of Lessard as is required in both claims 1 and 9 as is taught by Zihlmann. The previously-applied Cindrich (US Patent No. 7,670,317) also reference does not disclose the newly-added limitations of claim 1, and with respect to claim 9, does not disclose the overmolding step even if read to disclose the beveled septum shape (Cindrich, Fig. 14). However, there is no basis for having modified Cindrich to have overmolded the previous product with reference to Lessard, when it is disclosed as a “one-piece” septum. Claim 9 now requires “to reduce a pocket within the internal fluid passageway to inhibit stagnation of fluid flowing therethrough” which may be viewed as changing the principle of operation of Lessard if added to the structure of Lessard as the hub is the structure built to regulate the flow of material through the catheter.   
Accordingly, claims 1 and 9 are now allowed as non-obvious over the prior art. Claims 2-8 and 10-15 are also allowed by their dependence upon claims 1 and 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742